 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoro Wood Products'Company,Inc.andUnited Brotherhood ofCarpenters and Joinersof America, Local Union No. 2869,AFL, Petitioner.Case No. 11-RC-775.August 5, 1955SUPPLEMENTAL DECISION, ORDER, AND SECONDDIRECTION, OF ELECTIONPursuant to a Decision and Direction of Election issued by theBoard on March 30, 1955,' an election by secret ballot was conductedonApril 21, 1955, among the employees of the Employer in the unitfound appropriate.At the conclusion of the election, theRegionalDirector' furnished the parties with a tally of ballots, which showedthat of approximately 262 eligible voters, 91 cast ballots for, and 164cast ballots against, the Petitioner.There were 3 void ballots but nochallenged ballots.On April 26, 1955, the Petitioner filed timely objections to conductaffectingthe results of election, alleging,inter alia,that the Employerdistributed to its employees sample ballots containing a marking inthe "NO" box. The Regional Director investigated the objections,and, on June 8,' 1955, duly served upon the parties his report on objec-tions, in which he found that the Employer's conduct in distributingto' its employees' sample ballots containing a marking in the "NO"box -was contrary to Board policy, and therefore recommended thatthe election be set aside on this ground?The Board, having considered the Regional Director's report,' theexceptions and briefs, and the entire record in the case, hereby adoptsthe findings, conclusions, and, recommendations of the 'RegionalDirector.,In' opposing'the Regional Director's recommendation, the Employercontends that as the ballot distributed was not an exact copy of theBoard's official ballot, and as it was accompanied by an explanatoryletter definitely identifying it' asa sampleand listing both choicesavailable to the employees, the employees could not have inferred thatthe document was endorsed by the Board. The Employer furthercontends that its right to engage in such activity is guaranteed by thefirst amendment of the Constitution and is privileged under, Section8 (c) of the Act.In an effort to preserve for parties to an election an atmosphere ofimpartiality, completely free from the slightest suggestion that thisGovernment agency endorses any particular choice, the Board an-nounced in itsAllied Electric 3decision that reproductions of any docu-1 Not reportedin printedvolumes ofBoard Decisions and Orders.' In view'of his determination,the Regional Director found it unnecessary-to rule uponthe Petitioner's other objections.The Petitioner filed no exceptions to this ruling.a'Allied Electric Products,ino.,109 NLRB 1270.113 NLRB No.56. STANDARD OIL COMPANY OF CALIFORNIA475ment purporting to be a copy of the .Board's official ballot would nolonger be permitted, unless such .documents are completely unalteredin form, and content.The Board recently reaffirmed this principle ina case involving almost the identical facts presented here.The Boardheld that,even though the altered ballot be- accompanied by propa-ganda material, its tendency to mislead is not neutralized nor is itsuse justified."Nor can it be said that the first amendment of theConstitution' or Section 8 (cy of the Act prevents the Board fromforeclosing the use of itsownofficial document for partisan advantage.`Accordingly, in agreement with the Regional Director, we find thatthe Employer by circulating the marked ballot interfered with theemployees' freedom of choice in the election, and we shall direct thatthe'election be set aside and a new election held.[The Board set aside the election held April 22,1955.][Text of Second Direction of Election omitted from publication.]4Wallace and Tiernan, Incorporated,112 NLRB 1352,and cases there cited.Standard Oil Company of California(Richmond Refinery, Rich-mond,California)andE. L. Nicholson,Petitioner,andInde-pendent Union of Petroleum Workers(Unaffiliated).CaseNo..°LO-RD-137.' August 5,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor, Relations Act, . a . hearing was held before L. D. Mathews, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The Petitioner, an einployee''of the Employer,assertsthat Inde-pendent. Union of Petroleum Workers, hereinafter referred to as theUnion, is no longer the bargaining representative as defined in Sec=tion 9 (a) of the Act of the employees designated in the petition.The Union is the. certified and currently recognized representative ofthe employees in the unit designated herein.,3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2 (6) and (7) of the Act.At the, hearing, two 'unions, Office Employees', International 'Union,Local 243, AFL, and %International Union of-OperatingEngineers,AFL; sought 'to intervene as 'joint intervenors:" The Petitioner "ob-'jetted to,the.intervention of the,outside union on the ground that this113 NLRB No. 53.11' ' "u